           Case 9:21-cr-00002-DWM Document 110 Filed 05/10/21 Page 1 of 3



TARA J. ELLIOTT
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, Montana 59807
105 E. Pine, 2nd Floor
Missoula, Montana 59802
Phone: (406) 542-8851
FAX: (406) 542-1476
Email: Tara.Elliott@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                     CR 21-02-M-DWM

              Plaintiff,
     vs.                                      OFFER OF PROOF

LAURA JEANNE HAACKE,

              Defendant.

      Defendant has signed a plea agreement which contemplates her plea of guilty

to Count II of the Indictment, which charges the crime of possession with the intent

to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C.

§ 2. The Defendant’s plea of guilty will be unconditional.




                                         1
        Case 9:21-cr-00002-DWM Document 110 Filed 05/10/21 Page 2 of 3



      The United States presented any and all formal plea offers to the Defendant

in writing. The plea agreement entered into by the parties and filed with the court

represents, in the Government’s view, the most favorable offer extended to the

Defendant. See Missouri v. Frye, 132 S.Ct. 1399 (2012).

      ELEMENTS. In order to prove the charge contained in the Indictment

against the Defendant at trial, the United States would have to prove the following

elements beyond a reasonable doubt:

      First, the defendant knowingly possessed methamphetamine;

      Second, the defendant possessed the methamphetamine with the intent to

distribute it to another person, or aided and abetted the same; and

      Third, the methamphetamine weighed 500 or more grams.

      In order to prove the Forfeiture Allegation:

      The government would prove by a preponderance of the evidence that the

items referenced in the Indictment and plea agreement constitute proceeds and/or

facilitating property pursuant to 21 U.S.C. §§ 853(a)(1) and (2).

      PROOF. If called upon to prove this case at trial, and to provide a factual

basis for the Defendant’s plea, the United States would present, by way of the

testimony of law enforcement officers, lay and expert witnesses, and physical

evidence, the following:

                                          2
        Case 9:21-cr-00002-DWM Document 110 Filed 05/10/21 Page 3 of 3



      A Confidential Informant would testify that Haacke stored methamphetamine

for a drug distributor and that, at one point, Haacke stored approximately 40 pounds

of methamphetamine in a trap floor at her residence.

      A second Confidential Informant would testify that, in July of 2019, s/he

personally saw Haacke weigh 40 pounds of methamphetamine on a scale at her

residence.

      A third Confidential Informant would testify that s/he moved numerous

pounds of methamphetamine from Haacke’s residence so that Haacke would avoid

getting in trouble if her residence were to be searched.

      When interviewed by law enforcement, Haacke admitted that she used

methamphetamine and that, in February of 2019, approximately 80 pounds of

methamphetamine was stored in her Missoula residence.

      DATED this 10th day of May, 2021.

                                       LEIF M. JOHNSON
                                       Acting United States Attorney

                                       /s/ Tara J. Elliott
                                       Assistant U.S. Attorney
                                       Attorney for Plaintiff




                                          3
